Citation Nr: 0535094	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left patella injury, postoperative, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, as secondary to service-connected left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1951 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In July 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge at the RO.  At that hearing, 
the veteran submitted private treatment records and waived RO 
consideration of this evidence.

In February 2004, the Board remanded the case to obtain 
additional development. After completing the Board's remand 
requests and readjudicating the issues on appeal, the RO 
confirmed and continued the denials.  On April 19, 2005, the 
Board issued a final decision in this case.  However, that 
decision is being vacated to accord the appellant full due 
process of law.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In July 2005 correspondence, the veteran related that he had 
recent relevant treatment at the VA Medical Centers in Long 
Beach and Phoenix, as well as from his private physician, 
Daniel J. Mullen, M.D.  The law provides that VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  He also referred to an 
incident wherein he may have injured his left knee and 
injured his right knee.  Specifically, the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  In addition, VA is required to 
make reasonable efforts to obtain relevant records, including 
private records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  Medical 
records from the VA Medical Center in Long Beach are of 
record.  A remand is required to secure the remaining VA 
medical and private medical records identified by the 
veteran.    

Accordingly, the case is REMANDED for the following action:

1.  Secure the veteran's records from the 
VA Medical Center in Phoenix dated from 
March 2003 to the present.

2.  Ask the veteran to submit, or 
authorize VA to obtain, medical records 
from Daniel J. Mullen, M.D., dated from 
July 2003 to the present.  If the veteran 
provides the requisite release, the RO 
should attempt to obtain these records.  

3.  Provide the veteran a VA orthopedic 
examination to determine the severity of 
the veteran's service-connected left knee 
disability and to again provide an 
opinion as to the nature and etiology of 
his right knee disorder.  The claims 
folder should be forwarded to the 
examiner, and all necessary tests should 
be done.  The examiner should address the 
following.  A complete rationale should 
be provided for all opinions expressed.  

a.  As to the left knee, the examiner 
should provide the range of motion of the 
veteran's left knee.  The examiner should 
indicate the normal ranges of the motion 
of the knee.  The examiner should perform 
tests of joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  

b.  As to the right knee, the examiner 
should determine the nature and extent of 
any right knee disorder, including 
osteoarthritis.  The examiner should 
provide an opinion as to the etiology of 
any right knee disorder found to include 
the following:  whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any disorder 
of the right knee, including 
osteoarthritis, was caused or aggravated 
(i.e. increased in disability) by the 
veteran's service -connected left knee 
disability, or whether such disorder was 
caused by service.  

4.  After completing any additional 
necessary development, readjudicate the 
issues on appeal.  If the disposition of 
either issue remains unfavorable, furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


